 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                         CASE NO. 19-CR-00035-MCE
12                               Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                       TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                        v.                           ORDER
14   HENRY BENSON AND                                  DATE: May 14, 2020
     ROSELLE CIPRIANO,                                 TIME: 10:00 a.m.
15                                                     COURT: Hon. Morrison C. England, Jr.
                                Defendants.
16

17

18                                            STIPULATION
19         1.     By previous order, this matter was set for status on January 16, 2020. It was
20 subsequently continued by the Court to May 14, 2020.

21         2.     By this stipulation, defendants now move to exclude time between today’s date, January
22 23, 2020, and May 14, 2020, under Local Code T4.

23         3.     The parties agree and stipulate, and request that the Court find the following:
24                a)      The government has represented that the discovery associated with this case
25         includes audio recordings, reports, photographs, and physical evidence that has been produced
26         directly to counsel and/or made available for inspection and copying. Testing for some of the
27         substances found at the defendants’ residence and storage facility is ongoing and will be
28         produced upon receipt from the lab. The government expect to produce additional documentary

      STIPULATION REGARDING EXCLUDABLE TIME            1
      PERIODS UNDER SPEEDY TRIAL ACT
 1         evidence in January 2020. Defense counsel for Henry Benson has indicated that he plans to

 2         review the physical evidence and conduct independent testing in the next month.

 3                b)      Counsel for both defendants desire additional time to review the electronic

 4         evidence, review the physical evidence, conduct independent legal and factual research, and

 5         otherwise prepare for trial.

 6                c)      Counsel for defendants believe that failure to grant the above-requested

 7         continuance would deny them the reasonable time necessary for effective preparation, taking into

 8         account the exercise of due diligence.

 9                d)      The government does not object to the continuance.

10                e)      Based on the above-stated findings, the ends of justice served by continuing the

11         case as requested outweigh the interest of the public and the defendant in a trial within the

12         original date prescribed by the Speedy Trial Act.

13                f)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

14         et seq., within which trial must commence, the time period of January 23, 2020 to May 14, 2020,

15         inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]

16         because it results from a continuance granted by the Court at defendant’s request on the basis of

17         the Court’s finding that the ends of justice served by taking such action outweigh the best interest

18         of the public and the defendant in a speedy trial.

19 / / /

20 / / /

21 / / /

22 / / /

23 / / /

24 / / /

25 / / /

26 / / /

27 / / /

28 / / /

      STIPULATION REGARDING EXCLUDABLE TIME              2
      PERIODS UNDER SPEEDY TRIAL ACT
 1          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

 2 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

 3 must commence.

 4          IT IS SO STIPULATED.

 5

 6
     Dated: January 23, 2020                                 MCGREGOR W. SCOTT
 7                                                           United States Attorney
 8
                                                             /s/ CAMERON L. DESMOND
 9                                                           CAMERON L. DESMOND
                                                             Assistant United States Attorney
10

11
     Dated: January 23, 2020                                 /s/ Olaf Hedberg
12                                                           OLAF HEDBERG
                                                             Counsel for Defendant
13                                                           Henry Benson
14
     Dated: January 23, 2020                                 /s/ Steve Whitworth
15                                                           STEVE WHITWORTH
                                                             Counsel for Defendant
16                                                           Roselle Cipriano
17

18

19

20                                                   ORDER
21          IT IS SO ORDERED.
22 DATED: January 27, 2020

23

24                                               _______________________________________
                                                 MORRISON C. ENGLAND, JR.
25                                               UNITED STATES DISTRICT JUDGE
26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
